                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

DANIEL KOOI, derivatively on behalf of             : CASE NO. 3:20-CV-00743
WORLD WRESTLING ENTERTAINMENT,                     :
INC.,                                              :
                                                   :
               Plaintiff,                          :
                                                   :
v.                                                 :
                                                   :
VINCENT K. MCMAHON, FRANK A.                       :
RIDDICK III, JEFFREY R. SPEED,                     :
PATRICIA A. GOTTESMAN, STUART U.                   :
GOLDFARB, LAUREEN ONG, PAUL                        :
LEVESQUE, ROBYN W. PETERSON,                       :
STEPHANIE MCMAHON, MAN JIT SINGH,                  :
ALAN M. WEXLER, GEORGE A. BARRIOS,                 :
and MICHELLE D. WILSON                             :
                                                   :
               Defendants.                         :
                                                   :
WORLD WRESTLING ENTERTAINMENT,                     :
INC.                                               :
                                                   :
               Nominal Defendant.                  : JUNE 1, 2020

                               NOTICE OF RELATED CASE

       Pursuant to Local Rule of Civil Procedure 40(b)(2), Defendants hereby provide notice

that this case is related to the case captioned Ryan Merholz, et al. v. Vincent K. McMahon et al.,

Case No. 3:20-cv-00557-VAB, which is currently pending in the District of Connecticut before

the Honorable Victor A. Bolden.
      DEFENDANTS VINCENT K. MCMAHON,
      FRANK A. RIDDICK III, JEFFREY R.
      SPEED, PATRICIA A. GOTTESMAN,
      STUART U. GOLDFARB, LAUREEN ONG,
      PAUL LEVESQUE, ROBYN W. PETERSON,
      STEPHANIE MCMAHON, MAN JIT SINGH,
      ALAN M. WEXLER, GEORGE A. BARRIOS,
      MICHELLE D. WILSON and NOMINAL
      DEFENDANT WORLD WRESTLING
      ENTERTAINMENT, INC.,

      By: /s/ Jeffrey P. Mueller
      Jeffrey P. Mueller (ct27870)
      DAY PITNEY LLP
      242 Trumbull Street
      Hartford, CT 06103
      Phone: (860) 275-0100
      Fax: (860) 275-0343
      Email: jmueller@daypitney.com

      Jerry S. McDevitt (pro hac vice pending)
      Curtis B. Krasik (pro hac vice pending)
      K&L GATES LLP
      K&L Gates Center
      210 Sixth Avenue
      Pittsburgh, PA 15222
      Phone: (412) 355-6500
      Fax: (412) 355-6501
      Email: jerry.mcdevitt@klgates.com
      Email: curtis.krasik@klgates.com

      Stephen G. Topetzes (pro hac vice pending)
      Theodore L. Kornobis (pro hac vice pending)
      K&L Gates LLP
      1601 K Street, NW
      Washington, DC 20006
      Phone: (202) 778-9000
      Fax: (202) 778-9100
      Email: stephen.topetzes@klgates.com
      Email: ted.kornobis@klgates.com




-2-
                                CERTIFICATE OF SERVICE

        I hereby certify that, on June 1, 2020, a copy of the foregoing was filed electronically and
served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by
e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the Court’s CM/ECF System.

        I further certify that, on June 1, 2020, a copy of the foregoing was sent by e-mail and
regular mail to counsel of record for the Plaintiff at:

       Jonathan Shapiro, Esq.
       Aeton Law Partners LLP
       101 Centerpoint Drive
       Suite #105
       Middletown, CT 06457
       Email: JMS@aetonlaw.com


                                                   /s/ Jeffrey P. Mueller
                                                  Jeffrey P. Mueller (ct27870)




                                            -3-
